Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The effective filing date is 5-15-2020. 
Claims 1-6 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20180363564A1 to Geneste that is assigned to AIRBUS™ was filed in 2015 and in view of United States patent Application Pub. No.:  US20190241274A1 to Hunkel that was filed in 2018 (hereinafter “Hunkel”) and in view of U.S. Patent Application Pub. No.: US20130261853A1 to Shue that was filed in 2004. 



    PNG
    media_image1.png
    937
    974
    media_image1.png
    Greyscale

Geneste discloses “…1.A method of controlling a hybrid-electric aircraft powerplant comprising: for a hybrid-electric aircraft powerplant having a thermal engine and an electric motor,  (see paragraph 40-41 and 52 where the aircraft has an turbine engine 20 and two hybrid generators in the fuselage of the aircraft) 
running a first control loop for command of the thermal engine based on error between total  response commanded for the hybrid-electric powerplant and total response from the hybrid- electric powerplant;  (see paragraph 90 where there is a failure in the engines then the power can be provided by the electric generators to maintain thrust, and additionally, if the electric generator fails then the engine can provide the thrust which provides a lift drag ratio that is acceptable) 
running a second control loop in parallel with the first control loop for commanding the thermal engine based on error between maximum thermal engine output and total response commanded;  (see claims 15-30 where the engine can be provided from a maximum amount of thrust to a lower amount where 15 percent of the total thrust is used by a continuous operation of the RPM of the hybrid thrust generator )
The primary reference is silent but Hunkel teaches “…
using a low selector between the first control loop and the second control loop (see paragraph 9)”
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Geneste with the teachings of Hunkel since Hunkel teaches an energy distribution unit of the aircraft can provide energy to a drive power of the aircraft. See abstract.  The energy distribution system can have a control unit, for example a computer unit, and/or electric lines for conducting electrical current. In this context, the control unit of the energy distribution unit can perform open-loop or closed-loop control of the transmission of the electrical energy from the first energy store to the second energy store during the charging process. In addition, the control unit can set the outputting of the electrical energy from the first energy store to the electric drive and also the outputting of the electric energy from the second energy store to the electric drive. The electric lines can have a first electric connecting line from the first energy store to the electric drive and a second electric connecting line from the second energy store to the electric drive. Both connecting lines can be connected to the electric drive via an electric main line, referred to as a busbar. The drive system can have a multiplicity of electric drives. The multiplicity of electric drives or motors can then be connected to the main line of the energy distribution system via power electronics. In the second connecting line for connecting the second energy store to the electric drive, a direct voltage converter (DC/DC converter) can be provided which converts a direct voltage fed by the second energy store into a direct voltage with a relatively high, relatively low or inverted voltage level in comparison with the voltage which has been fed. The DC/DC converter can, in particular, regulate the direct voltage which has been fed to a voltage level of the first battery.  This can provide power that is electric power that is desired for use or for storage on the aircraft using an open loop or closed loop control configuration.  
Geneste discloses “…to command the thermal engine with the lower of responses commanded from the first and second control loops; (see claims 15-30 where the engine can be provided from a maximum amount of thrust to a lower amount where 15 percent of the total thrust is used by a continuous operation of the RPM of the hybrid thrust generator ) 
    PNG
    media_image2.png
    749
    1138
    media_image2.png
    Greyscale

Geneste is silent but Shue teaches “… running a third control loop in parallel with the first and second control loops for commanding engine/propeller speed,  (see paragraph 101-111)
wherein the third control loop outputs 
a speed control  (see paragraph 75)
enable or disable status; (see paragraph 75-78)

using a high selector between output of the third control loop and the low selector; and  (see paragraph 78 where The Lon States “6” and “8” can also be used in automatic longitudinal airplane landing function. Its associated collective function is col2Ax and Col2Vx, which will be discussed later. Combination of the (Lon State “1” to “5”) and (Lon State “6”, “7” and “8”) can be combined for use with a hybrid aircraft like the V-22, 609, tilt-rotor, tilt-wing, tail-sitter, X2 and X3 for higher airspeed mode. Therefore, the longitudinal state machine can make the aircraft of VTOL or airplane and hybrid aircraft to be seamlessly and switchlessly operated for manned and unmanned flight.)
running a fourth control loop in parallel with the first, second, and third control loops for”  (see paragraph 73-85)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Geneste with the teachings of Shue since Shue teaches an aircraft can be arranged as a number of state machines with control loops.  This can provide a number of control laws via the state machine for autonomous operation based on the control laws for pitch, trim, powered flight or any flight control state. This provides an improved control configuration for the aircraft. See abstract and paragraph 87-100.   


    PNG
    media_image3.png
    846
    1246
    media_image3.png
    Greyscale
 Geneste discloses “…commanding the electric motor with non-zero demand when the second control loop is above control to add response from the electric motor to response from the thermal engine to achieve
the response commanded”. (see claims 15-30 where the engine can be provided from a maximum amount of thrust to a lower amount where 15 percent of the total thrust is used by a continuous operation of the RPM of the hybrid thrust generator )
Geneste discloses “…2. The method as recited in claim 1, wherein the response in total response commanded and total response in the first control loop is torque. (see claims 15-30 where the engine can be provided from a maximum amount of thrust to a lower amount where 15 percent of the total thrust is used by a continuous operation of the RPM of the hybrid thrust generator )
Geneste discloses “…3. The method as recited in claim 1, wherein the response in the total response commanded in the second control loop is torque. (see claims 15-30 where the engine can be provided from a maximum amount of thrust to a lower amount where 15 percent of the total thrust is used by a continuous operation of the RPM of the hybrid thrust generator )
Geneste discloses “…4, The method as recited in claim 1, wherein the response in the fourth control loop is torque. (see claims 15-30 where the engine can be provided from a maximum amount of thrust to a lower amount where 15 percent of the total thrust is used by a continuous operation of the RPM of the hybrid thrust generator )
Geneste discloses “…5. The method as recited in claim 1, wherein commanding the thermal engine includes controlling fuel flow to the thermal engine. (see claims 15-30 where the engine can be provided from a maximum amount of thrust to a lower amount where 15 percent of the total thrust is used by a continuous operation of the RPM of the hybrid thrust generator )
Geneste discloses “…6. The method as recited in claim 1, wherein commanding the electric motor includes controlling electrical power supplied to the electric motor. (see paragraph 90 where there is a failure in the engines then the power can be provided by the electric generators to maintain thrust, and additionally, if the electric generator fails then the engine can provide the thrust which provides a lift drag ratio that is acceptable)
Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20180363564A1 to Geneste that is assigned to AIRBUS™ was filed in 2015 and in view of United States patent Application Pub. No.:  US20190241274A1 to Hunkel that was filed in 2018 (hereinafter “Hunkel”) and in view of U.S. Patent Application Pub. No.: US20130261853A1 to Shue that was filed in 2004 and in view of NPL, Gartenberg, Lenny, Battery Centric Serial Hybrid Aircraft Performance and Design, Embry-Riddle Aeronautical University, “Battery Centric Serial Hybrid Aircraft Performance and Design Space" (2017), Dissertations and Theses. 327 (https://commons.erau.edu/edt/327)(hereinafter “Gartenberg”). 

    PNG
    media_image4.png
    630
    1088
    media_image4.png
    Greyscale

The primary reference is silent but Gartenberg teaches “… 7. The method as recited in claim 1, wherein the electric motor and thermal engine are connected together in parallel to a combining gear box (CGB) to drive a propeller”.  (see page 10 and 11 line 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Geneste with the teachings of GARTENBERG since GARTENBERG teaches an aircraft can include an arrangement with a parallel configuration with a combined gearbox to drive the propeller using a motor, generator and battery and an engine that is a gasoline engine.  See page 9-11.  

Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20180363564A1 to Geneste that is assigned to AIRBUS™ was filed in 2015 and in view of United States patent Application Pub. No.:  US20190241274A1 to Hunkel that was filed in 2018 (hereinafter “Hunkel”) and in view of U.S. Patent Application Pub. No.: US20130261853A1 to Shue that was filed in 2004 and in view of NPL, Gartenberg, Lenny, Battery Centric Serial Hybrid Aircraft Performance and Design, Embry-Riddle Aeronautical University, “Battery Centric Serial Hybrid Aircraft Performance and Design Space" (2017), Dissertations and Theses. 327 (https://commons.erau.edu/edt/327)(hereinafter “Gartenberg”) and in view of U.S. Patent Application Pub. No.: US 2005/0209752 A1 to Ono et al that was filed in 2004. 

The primary reference is silent but Ono teaches “…8. The method as recited in claim 7, wherein the combining gear box connects to the propeller through a reduction gear box (RGB)”. (see paragraph 21).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Geneste with the teachings of ONO since ONO teaches a certain ratio can be provided by a reduction gear box RGB.   The reduction gearbox, or speed reducer, is used to decrease the velocity of the input from the motor while also improving the torque the input produces.  This prevents too high of a velocity and torque.  See paragraph 21. 

The primary is silent but Ono teaches “…9. The method as recited in claim 8, wherein sensory feedback from the RGB” (See paragraph 36 and 21). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Geneste with the teachings of ONO since ONO teaches a certain ratio can be provided by a reduction gear box RGB.   The reduction gearbox, or speed reducer, is used to decrease the velocity of the input from the motor while also improving the torque the input produces.  This prevents too high of a velocity and torque.  See paragraph 21. 

Geneste discloses “…is combined with sensory feedback from the electric motor to determine torque feedback from the thermal engine”. (see paragraph 90 where there is a failure in the engines then the power can be provided by the electric generators to maintain thrust, and additionally, if the electric generator fails then the engine can provide the thrust which provides a lift drag ratio that is acceptable) ,  (see paragraph 40-41 and 52 where the aircraft has an turbine engine 20 and two hybrid generators in the fuselage of the aircraft)
Claims 10-11 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20180363564A1 to Geneste that is assigned to AIRBUS™ was filed in 2015 and in view of United States patent Application Pub. No.:  US20190241274A1 to Hunkel that was filed in 2018 (hereinafter “Hunkel”) and in view of U.S. Patent Application Pub. No.: US20130261853A1 to Shue that was filed in 2004. 

    PNG
    media_image1.png
    937
    974
    media_image1.png
    Greyscale

Geneste discloses “…10. A system comprising: (see paragraph 40-41 and 52 where the aircraft has an turbine engine 20 and two hybrid generators in the fuselage of the aircraft)
a hybrid-electric powerplant for an aircraft including a thermal engine and an electric motor each operatively connected to provide torque to drive an air mover for thrust; (see paragraph 90 where there is a failure in the engines then the power can be provided by the electric generators to maintain thrust, and additionally, if the electric generator fails then the engine can provide the thrust which provides a lift drag ratio that is acceptable)
5 a first control loop connected for command of the thermal engine based on error between total response commanded for the hybrid-electric powerplant and total response from the hybrid- electric powerplant; (see paragraph 90 where there is a failure in the engines then the power can be provided by the electric generators to maintain thrust, and additionally, if the electric generator fails then the engine can provide the thrust which provides a lift drag ratio that is acceptable)
a second control loop connected in parallel with the first control loop for commanding the thermal engine based on error between maximum thermal engine output and total response (see claims 15-30 where the engine can be provided from a maximum amount of thrust to a lower amount where 15 percent of the total thrust is used by a continuous operation of the RPM of the hybrid thrust generator )
The primary reference is silent but Hunkel teaches “…
 commanded;
a low selector connected between the first control loop and the second control loop (see paragraph 9);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Geneste with the teachings of Hunkel since Hunkel teaches an energy distribution unit of the aircraft can provide energy to a drive power of the aircraft. See abstract.  The energy distribution system can have a control unit, for example a computer unit, and/or electric lines for conducting electrical current. In this context, the control unit of the energy distribution unit can perform open-loop or closed-loop control of the transmission of the electrical energy from the first energy store to the second energy store during the charging process. In addition, the control unit can set the outputting of the electrical energy from the first energy store to the electric drive and also the outputting of the electric energy from the second energy store to the electric drive. The electric lines can have a first electric connecting line from the first energy store to the electric drive and a second electric connecting line from the second energy store to the electric drive. Both connecting lines can be connected to the electric drive via an electric main line, referred to as a busbar. The drive system can have a multiplicity of electric drives. The multiplicity of electric drives or motors can then be connected to the main line of the energy distribution system via power electronics. In the second connecting line for connecting the second energy store to the electric drive, a direct voltage converter (DC/DC converter) can be provided which converts a direct voltage fed by the second energy store into a direct voltage with a relatively high, relatively low or inverted voltage level in comparison with the voltage which has been fed. The DC/DC converter can, in particular, regulate the direct voltage which has been fed to a voltage level of the first battery.  This can provide power that is electric power that is desired for use or for storage on the aircraft using an open loop or closed loop control configuration.  
 
Geneste discloses “…to command the thermal engine for the lower of responses commanded from the first and second control loops; (see claims 15-30 where the engine can be provided from a maximum amount of thrust to a lower amount where 15 percent of the total thrust is used by a continuous operation of the RPM of the hybrid thrust generator )
The primary reference is silent but Shue teaches “…a third control loop connected in parallel with the first and second control loops for (see paragraph 101-111)

15 commanding engine/propeller speed, wherein the third control loop outputs a speed control enable or disable status; (see paragraph 75-78)

a high selector connected between output of the third control loop and the low selector; and (see paragraph 78 where The Lon States “6” and “8” can also be used in automatic longitudinal airplane landing function. Its associated collective function is col2Ax and Col2Vx, which will be discussed later. Combination of the (Lon State “1” to “5”) and (Lon State “6”, “7” and “8”) can be combined for use with a hybrid aircraft like the V-22, 609, tilt-rotor, tilt-wing, tail-sitter, X2 and X3 for higher airspeed mode. Therefore, the longitudinal state machine can make the aircraft of VTOL or airplane and hybrid aircraft to be seamlessly and switchless operated for manned and unmanned flight.)

 a fourth control loop connected in parallel with the first, second, and third control loops (see paragraph 73-85); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Geneste with the teachings of Shue since Shue teaches an aircraft can be arranged as a number of state machines with control loops.  This can provide a number of control laws via the state machine for autonomous operation based on the control laws for pitch, trim, powered flight or any flight control state. This provides an improved control configuration for the aircraft. See abstract and paragraph 87-100.   

Geneste discloses “… for commanding the electric motor with non-zero demand when the second control loop is above control to add response from the electric motor to response from the thermal engine to achieve the response commanded. ”. (see claims 15-30 where the engine can be provided from a maximum amount of thrust to a lower amount where 15 percent of the total thrust is used by a continuous operation of the RPM of the hybrid thrust generator )

Geneste discloses “..11. The system as recited in claim 10, wherein the air mover is a propeller”. (see claim 15 and Fig. 1) 
Claim 12 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20180363564A1 to Geneste that is assigned to AIRBUS™ was filed in 2015 and in view of United States patent Application Pub. No.:  US20190241274A1 to Hunkel that was filed in 2018 (hereinafter “Hunkel”) and in view of U.S. Patent Application Pub. No.: US20130261853A1 to Shue that was filed in 2004 and in view of NPL, Gartenberg, Lenny, Battery Centric Serial Hybrid Aircraft Performance and Design, Embry-Riddle Aeronautical University,"Battery Centric Serial Hybrid Aircraft Performance and Design Space" (2017), Dissertations and Theses. 327 (https://commons.erau.edu/edt/327)(hereinafter “Gartenberg”). 

The primary reference is silent but Gartenberg teaches “……12. The system as recited in claim 11, wherein the electric motor and thermal engine are connected together in parallel to a combining gear box (CGB) to drive the propeller…. ”.  (see page 10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Geneste with the teachings of GARTENBERG since GARTENBERG teaches an aircraft can include an arrangement with a parallel configuration with a combined gearbox to drive the propeller using a motor, generator and battery and an engine that is a gasoline engine.  See page 9-11.  

Claim 13 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20180363564A1 to Geneste that is assigned to AIRBUS™ was filed in 2015 and in view of United States patent Application Pub. No.:  US20190241274A1 to Hunkel that was filed in 2018 (hereinafter “Hunkel”) and in view of U.S. Patent Application Pub. No.: US20130261853A1 to Shue that was filed in 2004 and in view of NPL, Gartenberg, Lenny, Battery Centric Serial Hybrid Aircraft Performance and Design, Embry-Riddle Aeronautical University,"Battery Centric Serial Hybrid Aircraft Performance and Design Space" (2017), Dissertations and Theses. 327 (https://commons.erau.edu/edt/327)(hereinafter “Gartenberg”) and in view of U.S. Patent Application Pub. No.: US 2005/0209752 A1 to Ono et al that was filed in 2004. 

The primary reference is silent but Ono teaches “…13. The system as recited in claim 12, wherein the combining gear box connects to the propeller through a reduction gear box (RGB). (see paragraph 21)”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Geneste with the teachings of ONO since ONO teaches a certain ratio can be provided by a reduction gear box RGB.   The reduction gearbox, or speed reducer, is used to decrease the velocity of the input from the motor while also improving the torque the input produces.  This prevents too high of a velocity and torque.  See paragraph 21. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668